t c memo united_states tax_court john wadsworth petitioner v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioner usha ravi for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number after concessions by respondent the issues for decision are whether petitioner had unreported income for the years and whether petitioner is liable for self-employment taxes for the years in issue whether petitioner is liable for additions to tax pursuant to sec_6651 for the years in issue and whether petitioner is liable for additions to tax pursuant to sec_6654 for the years in issue a few of the facts have been stipulated and are so found petitioner resided in oakview california when he filed his petition by letter dated date revenue_agent john f murphy informed petitioner that he had been identified as a nonfiling taxpayer and a participant in an organized movement named the pilot connection the last record respondent had of a filed return from petitioner was for the year petitioner was respondent concedes that petitioner's income for the years in issue as determined by the bureau of labor statistics data should be reduced by the amounts attributed to petitioner as payments made for social_security and federal income taxes informed that his through tax years were under examination and respondent scheduled a conference with petitioner for date petitioner did not attend the date proposed conference by letter dated date john b kotmair jr petitioner's then representative informed respondent's auditing agent that petitioner had given him a power_of_attorney to represent him mr kotmair then set forth the conditions under which he and petitioner would meet with the auditing agent those conditions were inter alia that the auditing agent was to provide mr kotmair a copy of the guidelines for the meeting all the specific information and or documents that are sought the home address telephone number proper name job title and employee number of john f murphy the district_director group manager and any other internal_revenue_service employees connected with this instant action the authority for this inquiry is found within u s v roundtree 420_f2d_845 and copy of the notification or order made pursuant to delegation_order requiring mr wadsworth to keep books_and_records for submission upon demand to the internal_revenue_service copy of the district_office delegation_order authorizing mr wadsworth's records to be summoned and testimony to be required the bond number of all agents who will have access to the information they are demanding john b kotmair was convicted of willfully failing to file income_tax returns for and in violation of sec_7203 see 86_tc_1253 upon the receipt of the above information and documents and a meeting is scheduled please be advised that we will tape record the meeting and be bringing two witnesses to it after receiving mr kotmair's letter dated date respondent did not further attempt to contact petitioner before issuing her statutory_notice_of_deficiency in her notice_of_deficiency respondent determined petitioner's income for the years in issue based upon data derived from the bureau of labor statistics bls and respondent's information returns master_file irmf by notice dated date this case was set for trial at the trial session of the court at san francisco california beginning on date on date respondent served upon petitioner a subpoena duces tecum requiring petitioner to produce certain documents on date at the call of the calendar of the trial session of the court in san francisco the subpoena duces tecum stated the petition filed in john wadsworth v commissioner docket no states that you john wadsworth did not have any taxable_income during the years through please bring any and all documents that evidence receipt of nontaxable income such as amounts derived from loans gifts bequests inheritances etc by you during the years through please bring any and all documents that show the identity of the person who owns the property located pincite valley meadow court oakview california at which you reside if you are leasing the property please bring copies of any rental agreement between you and the lessor at the call of the calendar in san francisco california on date at approximately a m petitioner moved to quash respondent's subpoena duces tecum on the ground that compliance therewith would interfere with his constitutional rights specifically his rights under the fifth_amendment the court informed the parties that the motion to quash would be reviewed during the noon recess and that the court would rule on the motion late in the afternoon the case was recalled from the calendar pincite p m on date at which time the court informed the parties that petitioner's motion to quash subpoena was denied the court further informed the parties that the court would read into the record on the following day date pincite p m the reasons for denying the motion to quash and the court did so the court ruled the fifth_amendment privilege_against self- incrimination protects an individual from being compelled to disclose information that could reasonably be expected to furnish evidence needed to prosecute the claimant for a crime kastiger v united_states 406_us_441 at page it therefore applies only when the possibility of self-incrimination is a real danger not a remote and speculative possibility 406_us_472 at page the claimant must be faced with substantial hazards of incrimination from the information sought and the witness is not exonerated from answering merely because he declares that in doing so he would incriminate himself his say - so does not of itself establish the hazard of incrimination it is for the court to say whether this silence is justified 341_us_479 at page in determining whether there was a hazard of incrimination the court first determined whether the information is incriminating in nature see 460_us_752 we are satisfied that the information sought by the subpoena is not incriminating in nature since it would consist only of a report of nontaxable income and the name of the owner of petitioner's residence there was no evidence in the record to indicate that respondent is currently conducting a criminal investigation of petitioner or has any intention of doing so in the future petitioner's claim of privilege is based on sheer speculation as to what might happen if he produced the subpoenaed information as it was stated in 712_f2d_195 court of appeal sec_5 petitioner's asserted fear of incrimination is far more attenuated than the fear of prosecution dismissed by the supreme court in zicarelli supra upon full consideration of the record before us we deny petitioner's motion to quash subpoena duces tecum which was filed october 21st the case was set for trial for tuesday date pincite p m when this case was called for trial pincite p m on date counsel for respondent informed the court that petitioner had not responded to respondent's subpoena duces tecum respondent therefore did not have in hand the documents requested by her in her subpoena duces tecum respondent then orally moved to dismiss the case for failure to properly prosecute pursuant to rule b the court denied the motion counsel for petitioner david m kirsch explained to the court why petitioner upon mr kirsch's advice refused to respond to respondent's subpoena duces tecum despite the court's denial of petitioner's motion to quash mr kirsch stated i am profoundly uncertain that mr wadsworth can say anything at all even for example i don't have any documents without waiving his privilege i just don't know what the state of the law is there the determinations of the commissioner in her statutory_notice_of_deficiency are presumed to be correct and petitioner has the burden of proving otherwise rule a 290_us_111 a taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct income_tax_liability sec_6001 43_tc_824 sec_1_6001-1 income_tax regs at trial petitioner refused to proceed to carry his burden_of_proof relying on his claimed rights under the fifth_amendment some courts have recognized a limited exception to this general_rule where the commissioner alleges that the taxpayer has unreported income in some cases the deficiency determination must be supported by some evidentiary foundation linking the taxpayer to the alleged illegal income producing activity see 92_tc_661 fitzpatrick v commissioner tcmemo_1997_158 there is not in this record a scintilla of evidence that respondent ever considered a criminal investigation of petitioner for the years in issue as we have previously stated in petzoldt v commissioner supra pincite a valid assertion of the privilege_against self- incrimination however is not a substitute for evidence that would assist in meeting a burden of production for to adopt such a view would convert the privilege from the shield against compulsory self- incrimination which it was intended to be into a sword whereby a claimant asserting the privilege would be freed from adducing proof in support of a burden which would otherwise have been his 460_us_752 see also 712_f2d_195 5th cir affg a memorandum opinion of this court cf 757_f2d_116 7th cir this is true with respect to a taxpayer's meeting his burden_of_proof with respect not only to respondent's determinations as to underlying deficiencies steinbrecher v commissioner supra but also to additions to tax under sec_6651 sec_6653 and sec_6653 722_f2d_193 5th cir affg a memorandum opinion of this court fn omitted petitioner has at all times during the administrative and litigation proceedings in this case refused to provide respondent with any of his records which would enable respondent to determine his income_tax_liability for the years in issue after petitioner informed the court that he would not present any evidence and rested the court instructed respondent to proceed with the presentation of her evidence respondent called petitioner as her first witness petitioner was sworn by the trial clerk and as instructed by the trial clerk stated his name and address counsel for respondent then proceeded to question petitioner q how old were you in a fifth_amendment q did you say fifth_amendment a um-hmm the court as to your age pause the court very well next question q how long have you been living at the oakview address mr wadsworth the valley meadow court oakview california how long have you been living at that address a fifth_amendment q aren't you married mr wadsworth a fifth_amendment q does your wife live with you at the oakview address mr wadsworth a fifth_amendment the court let's shortcut this ask the witness at this time if he is going to claim the fifth_amendment regardless of the substance of the question asked ask him that question q mr wadsworth are you going to claim the fifth_amendment for each and every question that i ask of you regardless of what the subject matter of that question is a fifth_amendment the court any further questions ms ravi no further questions your honor the court the witness will step down respondent's next witness was carolyn stello ms stello ms stello is the owner of collection services services and has worked at services since services collects the interest due on notes and deeds of trust executed by buyers of property and distributes the income to the sellers beneficiaries in december of petitioner became a client of services he has two accounts at services on which he is an income_beneficiary on date petitioner and his wife charlotte n wadsworth charlotte signed an exclusive authorization and right to sell agreement with stello real_estate inc to sell property located in los angeles california in which they possessed an undivided_interest the agreement provided in part terms of sale the purchase_price shall be sixty- four thousand and no dollar_figure to be paid as follows dollar_figure total down payment buyer to execute in favor of seller a first trust deed and note as his interest appears in the total amount of dollar_figure payable dollar_figure or more per month including interest until paid_by letter dated date stello real_estate informed petitioner and charlotte that a buyer for the property had been found and that the buyer's offer should be accepted petitioner and charlotte authorized stello real_estate to sell their interest in the property by a note dated date in that note petitioner instructed stello real_estate to change its records to show that he and charlotte would henceforth do business as c and c liberty enterprises c and c petitioner informed stello real_estate that c and c's federal i d number was the property was sold and this is one of the transactions from which services collected interest_income which it distributed to petitioner ms stello testified that when services first establishes an account for a client services sends a thank you note to the client and encloses an amortization schedule and a request for the client's social_security_number ms stello did not receive a social_security_number from petitioner in ms stello sent a letter to petitioner informing him that she had sent him four requests for his social_security_number and had received no response to each of her letters in response to her letter ms stello received a telephone call from petitioner during which he informed ms stello that he would not give her his social_security_number the government was infringing on his constitutional rights and he does not have to pay federal income taxes ms stello further testified that during the years through services mailed interest_income checks to petitioner as a result of the accounts he maintained at services and that those checks were mailed to petitioner's home pincite valley meadow court oakview california the parties have also agreed that in petitioner received dollar_figure as a distribution from the estate of alden j wadsworth and taxable_income from the estate in the amount of dollar_figure furthermore in petitioner received surrender proceeds from connecticut mutual_life_insurance_company policy number in the amount of dollar_figure petitioner had a gain from the policy of dollar_figure in petitioner received surrender proceeds from connecticut mutual_life_insurance_company policy number in the amount of dollar_figure petitioner had a gain from this policy of dollar_figure respondent then called as her third and last witness revenue_agent george christenot christenot who received petitioner's audit file from the previous agent who was examining petitioner's tax years through after determining that petitioner refused to cooperate with respondent in the examination of the mailed to petitioner during the years in issue by services the record does not indicate the amounts of moneys years in issue agent christenot checked the ventura county california court records where petitioner lived to identify any real_estate or other_property owned by petitioner and found nothing in those court records pertaining to petitioner the irmf report is a report that is compiled by the irs on all payment of mortgage interest it is compiled in michigan from forms mortgage interest statements that are forwarded to irs from financial institutions throughout the country the forms list all mortgage payments made throughout the country and that information is aggregated in one main computer_program maintained by the irs in the state of michigan agent christenot was able to learn through the irmf that petitioner had made mortgage interest payments for the years through in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent introduced into evidence at trial documentation showing that petitioner and charlotte executed a deed_of_trust on date in favor of valley federal_savings_and_loan_association in which they pledged their home pincite valley meadow court as security for a dollar_figure promissory note respondent then computed petitioner's taxable_income on the basis of the bls for the years in issue the bls represents estimates of petitioner's annual living_expenses the categories of family consumption include food housing transportation clothing personal care medical_care and other consumables agent christenot substituted for the estimated housing_expenses listed in the bls the actual mortgage payments made by petitioner for the years in issue as determined from the above-mentioned irmf regarding petitioner a copy of those statistics was forwarded to petitioner with the statutory_notice_of_deficiency sec_7602 authorizes the secretary to examine any books papers records or other data which may be relevant for the purpose of ascertaining the correctness of any return where as here the taxpayer refuses to cooperate in the determination of his income the internal_revenue_service has great latitude in determining a taxpayer's tax_liability 54_tc_1530 respondent may use one or more of several indirect methods to reconstruct a taxpayer's income sec_446 one of the permitted methods such as was used in this case relies on the bls data see giddio v commissioner supra thomas v commissioner tcmemo_1996_492 moll v commissioner tcmemo_1987_39 denson v commissioner tcmemo_1982_360 the court_of_appeals for the ninth circuit to which an appeal in this case would lie considered issues similar to the issues under discussion in this case in 680_f2d_1268 9th cir in edwards the taxpayers were the former owners of an auto repair business prior to they had filed federal_income_tax returns for the years through william edwards filed protest returns on those returns he entered fifth_amendment on most of the return entries which required information necessary to determine the taxpayer's tax_liabilities on audit the commissioner determined that in each of the years in issue the taxpayers had received unreported income from their auto repair business because the taxpayers refused to make available to the internal_revenue_service auditor any information that would enable him to determine their income from that business for the years in issue the auditor estimated their tax_liabilities by adjusting the pertinent figures reported by them on their federal_income_tax return in conformance with the percentage increase in the consumer_price_index the taxpayers filed a petition with this court they refused however to produce at trial the books_and_records of their auto repair business that would enable the court to determine their federal_income_tax liabilities for the years in issue this court dismissed the case for failure to properly prosecute and the taxpayers appealed on appeal the taxpayers argued inter alia that the commissioner's use of the consumer_price_index to determine their tax_liabilities was arbitrary and that this court's dismissal of their case for failure to properly prosecute violated their fifth_amendment privilege_against self-incrimination in rejecting the taxpayers' argument that the commissioner's determination of their tax_liabilities was arbitrary the court_of_appeals noted that the commissioner's determination of deficiencies is presumptively correct once some substantive evidence is introduced showing that a taxpayer received unreported income the court_of_appeals also rejected the taxpayers' argument that this court's dismissal of their case for failure to properly prosecute violated their fifth_amendment privilege_against self- incrimination the court noted in edwards v commissioner supra pincite to invoke the fifth_amendment privilege the taxpayer must be faced with substantial hazards of self- incrimination that are real and appreciable and must have reasonable_cause to apprehend such danger 615_f2d_1235 9th cir cert_denied 447_us_925 100_sct_3018 65_led_1117 appellants steadfastly assert that they have engaged in no criminal activity relating to their auto repair business nor is any criminal investigation pending their fifth_amendment claim merely rests on a generalized fear that if forced to turn over their business records they somehow would be more likely to have criminal charges brought against them for tax_evasion because there is no indication that production of their records would reveal criminal activity in their auto repair business and because the fifth_amendment privilege may not itself be used as a method of evading payment of lawful taxes 617_f2d_518 9th cir cert_denied 449_us_1010 101_sct_564 66_led_468 we reject appellants' fifth_amendment claim as frivolous in this case as in edwards the use of one or more of several indirect methods to reconstruct a taxpayer's income is permissible sec_446 in particular the use of bls data has been approved by this court see giddio v commissioner supra furthermore in this case as in edwards respondent did not in any manner at the administrative or litigation phases of this case suggest any criminal investigative activities pertaining to petitioner for the years in issue we therefore hold that petitioner's fifth_amendment claim may not be used as a method of avoiding income taxes due and owing for the years in issue as justice holmes stated in 274_us_259 in referring to the defendant in error pincite he could not draw a conjurer's circle around the whole matter by his own declaration that to write any word upon the government blank would bring him into danger of the law respondent has demonstrated through the testimony of ms stello that taxable moneys were forwarded to petitioner through services during the years in issue although respondent has proven the fact that petitioner received income during the years in issue she was unable to prove the amount of such income respondent's inability to prove the amount of taxable_income received by petitioner during the years in issue is directly attributable to petitioner's adamant refusal to communicate with respondent in her attempt to determine petitioner's income_tax liabilities for the years in issue we hold that respondent's determination of petitioner's federal_income_tax liabilities for the years in issue must be sustained respondent determined that petitioner's income for each of the years in issue is subject_to self-employment_tax under sec_1401 and petitioner has not disputed this determination we hold for respondent on this issue respondent also determined that petitioner is liable for additions to tax for the years in issue under sec_6651 and sec_6654 sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time id pincite sec_301_6651-1 proced admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner did not testify as to his failure_to_file federal_income_tax returns for the years in issue based on the record we find petitioner intentionally failed to file his federal_income_tax returns for the years in issue and is liable for the addition_to_tax pursuant to sec_6651 we next address the issue of the addition_to_tax for failure to pay estimated income_tax under sec_6654 for the years in issue this court stated in 33_tc_1071 this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant petitioner has failed to show that he did not underpay his estimated_tax for the years in issue accordingly respondent's determination is sustained having fully reviewed the record in this case we hold that respondent's determinations as set forth in the notice_of_deficiency must be sustained except for the concessions by respondent as previously noted to reflect the foregoing decision will be entered under rule
